DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/20/21 has been entered. In the amendment, claims 1, 3, 25, and 26 have been amended, claims 27-28 have been newly added, claims 2, 5, 9 and 18-20 have been canceled, and claims 1, 3-4, 6-8, 10-17 and 21-28 remain pending in the application. Applicant's amendments to the claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed February 8, 2021. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Re. claim 6, the limitation “wherein the cutter is disposed circumferentially” should be changed to -- wherein the cutter is disposed within the shaft circumferentially --.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 8, 10-11, 13-15, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fojtik et al., US20170189046, herein “Fojtik”, in view of Murakami et al., US20100069944, herein “Murakami”.
Re. claim 1, Fojtik disclose a surgical device 20’ (Fig. 2A), comprising: 
a shaft (20’, Fig. 2A) including a stripping tube (See Capture 1) adjacent a distal end of the shaft 26’ (Fig. 2A), wherein the stripping tube includes a window permitting a portion of a tendon to enter the stripping tube (Fig. 2A does not explicitly disclose that 26’ is an open end, but Fig. 2G, a similar embodiment of 2A, discloses that the distal end of the shaft 226 (similar to 26’) is an open distal end ([0038]), wherein the shaft includes a cutout 27’ proximal of the window 226 (or 26) and configured such that that the portion of the tendon exits the shaft by extending through the cutout (the tendon enters the window 226 to be cut by the cutter 30’ ([0038]) and it is capable of exiting the shaft through the cutout); and 
a cutter 30 ([0041], cutter 30 has many different embodiments/features such as cutters 30’’’) moveable distally toward the distal end of the shaft ([0032]-[0033], cutter 30 is rotated within the lumen of the cannula 20’ towards the distal end of the shaft) to sever the tendon such that the portion of the tendon extending through the cutout is separated from a remainder of the tendon by pinching the portion of the tendon between a distal edge of the cutter 30’’’ and a proximal edge of the stripping tube 23’ ([0033], the proximal edge 23’ and the distal edge of the cutter 30’’’ together cut into tissues as the cutter 30’’’ rotates toward the distal end of the shaft), but Fojtik is silent about wherein an outer diameter of the stripping tube is tapered such that the outer diameter of the stripping tube gradually reduces toward the distal end of the shaft and such that the outer diameter of the stripping tube at the distal end of the shaft is less than the outer diameter of the stripping tube at a point spaced-apart proximally from the distal end of the shaft.
However, Murakami teaches a similar device 5 (Fig. 9), in the same field of endeavor, which is a surgical device for cutting a tendon or tissue. The device 5, includes a shaft which includes a stripping tube 510, wherein the shaft has a window 512, and a cutout 513, and a sharp needle 141 which passes through the shaft. The device 5 having a tapered cutting blade 511 (which is similar to 111 of Fig. 7) in order to cut the tendon ([0114]), wherein the blade portion 511 is a portion of the stripping tube. And 511 is tapered towards the distal end of the shaft or stripping tube as shown in Fig. 9, and has the first outer diameter (at the distal end of the shaft) less than the second outer diameter (at a point spaced-apart proximally from the distal end of the shaft). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stripping tube of the shaft of Fojtik’s device to include the blade portion 511 as taught and suggested by Murakami in order to enhance the cutting ability of the Fojtik device by using the distal open end of the stripping tube.

    PNG
    media_image1.png
    416
    533
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    359
    542
    media_image2.png
    Greyscale

Re. claim 4, Fojtik further discloses wherein an inner diameter of the stripping tube intersects a central axis of the shaft such that the inner diameter of the stripping tube is circular in cross-section (See Capture 3 below).

    PNG
    media_image3.png
    479
    483
    media_image3.png
    Greyscale

Re. claim 6, Fojtik further discloses wherein the cutter 30’ (or 30’’’) is disposed circumferentially (Fig. 2E-2G, all the cutters 30’ or 30’’’ are disposed circumferentially within the shaft/stripping tube).
Re. claim 8, Fojtik further discloses wherein the distal edge of the cutter 30’’’ (Fig. 4C, the cutter 30 has many embodiments and shapes but they have the same configuration as to cutting a tissue) is tapered (Fig. 4C, the cutter 30’’’ is tapered).
Re. claim 10, Fojtik further discloses wherein the proximal edge of the stripping tube (See Capture 4 below) is tapered and the distal edge of the cutter is tapered (See Fojtik, Fig. 4C wherein the cutter 30’’’ is tapered).

    PNG
    media_image4.png
    425
    440
    media_image4.png
    Greyscale

Re. claim 11, Fojtik further discloses wherein the distal edge of the cutter includes at least one serration (Fig. 4C, cutter 30’’’ includes one serration 36’’’).
Re. claim 13, Fojtik further discloses wherein the stripping tube and cutter are disposed about a common axis (the stripping tube and cutter are disposed about a common axis because the cutter 30’’’ is disposed within the shaft 20’, Abstract).
Re. claim 14, Fojtik further discloses wherein the cutter 30 (or 30’ or 30’’’) is configured to rotate about the common axis as the cutter 30 (or 30’ or 30’’’) moves axially relative stripping tube ([0032]-[0034], the cutter rotates about the common axis and moves axially relative to the shaft/stripping tube).
Re. claim 15, Fojtik further discloses wherein the stripping tube is configured to rotate about the common axis as the stripping tube moves axially relative to the cutter (since the outer shaft 20’ and cutter 30 share a common axis, they must move relative to each other. Furthermore, the inner cutter member moves longitudinally back and forth within the outer cannula/shaft [0005]. Therefore the shaft/stripping tube must rotate and move in the same manner relative to the cutter 30).
Re. claim 21, combination of Fojtik and Murakami further discloses wherein: the distal end of the shaft is coextensive with a distal edge of the stripping tube, and the window is defined by the distal edge of the stripping tube (See Fig. 9 of Murakami and Capture 5 below, the distal end of the shaft is coextensive with a distal edge of the stripping tube and the window 512 is defined by the distal edge of the stripping tube).

    PNG
    media_image5.png
    503
    601
    media_image5.png
    Greyscale

Re. claim 22, Fojtik further discloses wherein the proximal edge of the stripping tube is defined by a distal edge of the cutout (See Capture 6 or Fojtik’s Fig. 2A).

    PNG
    media_image6.png
    373
    523
    media_image6.png
    Greyscale

Re. claim 23, Fojtik further discloses the surgical device is configured such that the portion of the tendon enters the stripping tube in a direction substantially parallel to a central axis of the shaft, and the surgical device is configured such that the portion of the tendon exits the shaft by extending through the cutout in a direction non-parallel to the central axis of the shaft (Fig. 2A does not explicitly disclose that 26’ is an open end, but Fig. 2G, a similar embodiment of 2A, discloses that the distal end of the shaft 226 (similar to 26’) is an open distal end ([0038]). The tendon enters the window 226, in a parallel direction to the central axis of the shaft, to be cut by the cutter 30’ ([0038]) and the tendon is capable of exiting the shaft through the cutout in a non-parallel to the central axis of the shaft).
Re. claim 24, combination of Fojtik and Murakami further discloses wherein: a distal edge of the stripping tube coextensive with a distal end of the shaft defines the window, and a superior surface of the shaft defines the cutout (See Fig. 9 of Murakami and Capture 5 below, the distal end of the shaft is coextensive with a distal edge of the stripping tube and the window 512 is defined by the distal edge of the stripping tube) and (See Fig. 2A of Fojtik for the superior surface 22’ of the shaft).
Re. claim 25, combination of Fojtik and Murakami discloses wherein the outer diameter of the stripping tube is tapered such that a distal edge of the stripping tube is a sharp edge (Murakami, Fig. 9, the blade portion 511 is tapered and have a sharp edge to cut a tissue).
Re. claim 26, Fojtik further discloses wherein an outer diameter of the cutter is substantially the same as an inner diameter of the stripping tube (the cutter 30’’’ of Fig. 4C is being disposed within the stripping tube and it should have a similar size as the other cutters 30 or 30’ wherein the outer diameter of the cutters 30/30’/30’’’ are relatively similar to the stripping tube) and permits movement of the cutter within the stripping tube (Fojtik, [0032]-[0034] describes the cutter is moved within the stripping tube (lumen 24 of the shaft 20)).
Re. claim 27, combination of Fojtik and Murakami discloses wherein the stripping tube exhibits a common inner diameter at the distal end of the shaft and at the point spaced-apart proximally from the distal end of the shaft (Murakami, Fig. 9 or Capture 7, the stripping tube shares a common inner diameter at the distal end of the shaft and at the point spaced-apart proximally from the distal end of the shaft).

    PNG
    media_image7.png
    451
    511
    media_image7.png
    Greyscale

Re. claim 28, combination of Fojtik and Murakami discloses wherein the distal end of the shaft is coextensive with a distal-most edge of the stripping tube (See Fig. 9 of Murakami and Capture 5 above, the distal end of the shaft is coextensive with a distal edge of the stripping tube).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fojtik, in view of Murakami, further in view of Douvas et al., US3990453, herein “Douvas”.
Re. claim 3, combination of Fojtik and Murakami is silent wherein a distal edge of the stripping tube comprises a plurality of serrations.
However, Douvas teaches a similar device 122/124 (Fig. 9), in the same field of endeavor, which is a surgical device for cutting a tissue. The device 122/124, includes a shaft 124 which includes a stripping tube 122, wherein the shaft has a window (window formed around 134/132), and a cutout 128, and a cutter 140 which passes through the shaft. The stripping tube 122 having plurality of serrations 132 as an improvement to the cutting tip which is adapted to core fragment tissue to assist in the separation and removal thereof (Col. 1, lin. 25-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stripping tube of the combination of Fojtik and Murakami’s device to include the serrations of the stripping tube as taught and suggested by Douvas in order to improve the cutting tip of the stripping tube to core fragment tissue to assist in the separation and removal thereof.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fojtik, in view of Murakami, further in view of in view of Truckai et al., (US20150105791), herein “Truckai”.
Re. claim 7, combination of Fojtik and Murakami is silent about wherein: the cutter includes a frustoconical recess defined by an inner diameter, and the inner diameter is tapered 
However, Truckai teaches a similar device having an outer sleeve 115 that includes a cutout 118 and a rotatable inner cutting sleeve 125 (Fig. 4) in order to enhance cutting or resection of tissue by the inner cutting sleeve as it is reciprocated ([0005]). Wherein the cutting sleeve 125 has a frustoconical recess 128 (Fig. 4) which is defined by an inner diameter, and the inner diameter is tapered and gradually reduces from the distal edge of the cutter moving proximally.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cutter of the combination of Fojtik and Murakami’s device with the inner cutting sleeve as suggested and taught by Truckai, since the replacement would have yielded predictable results, namely, a manner of cutting a tissue using rotational motions. Therefore, the simple substitution of one known element for another producing a predictable result renders the claim obvious. KSR, 550 U.S. at,1 82 USPQ2d at 1396..
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fojtik, in view of Murakami, further in view Oostman et al., (US20150032129A1), herein “Oostman”.
Re. claim 12, combination of Fojtik and Murakami discloses the cutter 30’’’ has a serration 36’’’ (Fojtik, Fig. 4C), but the combination is silent about wherein the at least one serration is a single serration substantially symmetrical about a centerline of the surgical device when the shaft is viewed from a superior perspective, and wherein the single serration is the only serration of the cutter.
However, Oostman teaches a similar device having an outer tube 646 and movable and rotatable inner cutter 644 (Fig. 42A) wherein the inner cutter 644 includes a single serrated tooth (as shown below Fig. 42A, a single serration that is symmetrical about a centerline of the device) in order to sever the tissue [0110] and [0180]). The single serrated tooth of cutter 644 of Fig. 42A is similar to the single serrated tooth 132 in Fig. 7A-D, wherein the serrated tooth having a blunted distal end (formed by the edges 136) so that the cutter can easily being inserted into the tissue (forward-plunging) and cut the tissue (by rotation the tip, the sharp edges will perform the cutting motion) if it is desired ([0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cutter of the combination Fojtik and Murakami’s device with the inner cutter that has a rotatable single serrated tooth as suggested and taught by Ootsman in order to penetrate and cut a desired tissue.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fojtik, in view of Murakami, further in view of in view of Carrillo, Jr. et al., (US20110224575A1), herein “Carrillo, Jr.”.
Re. claim 16, combination of Fojtik and Murakami is silent about wherein the cutter includes a helical slot receiving a pin, the pin and helical slot interacting such that axial movement of the cutter results in rotation of the cutter. 
However, Carrillo, Jr. teaches a similar device having an outer sleeve and a movable inner needle/cutter wherein the inner cutter shares the same common axis with the outer sleeve. The inner cutter includes a helical slot (helical slot 218) receiving a pin (pin 220, Fig. 2), the pin and helical slot interacting such that axial movement of the cutter results in rotation of the cutter ([0018], lin. 4-14, the needle/cutter 202 contains a helical slot 218, and the outer shaft 206 houses a pin 220; lin. 17-20, the needle 202 is rotated into and out of the outer shaft 206 via the engagement between the pin 220 and the helical slot 218, meaning that the needle rotates axially into and out of the outer shaft). The advancement of Carrillo, Jr’s device is its rotating mechanism between the outer sleeve and the inner needle/cutter so that the inner cutter/needle 202 be easily translate within the outer sleeve without rotations selectively to reduce trauma during the medical procedure if it is desired ([0019]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cutter of the combination of Fojtik and Murakami 218 that receiving a pin 220 as suggested or taught by Carrillo, Jr., so that the inner cutter could be selectively rotate or translate axially within the outer sleeve 206 to reduce trauma to the tissue during the medical procedure to remove and harvest veins.
Re. claim 17, combination of Fojtik and Murakami is silent about a handle and a trigger adjacent to the handle, the trigger coupled to the cutter such that activation of the trigger causes the cutter or the stripping tube to move distally relative to the stripping tube or cutter, respectively; and a lock assembly configured to selectively prevent activation of the trigger.
However, Carrillo, Jr. further teaches a similar device having an outer sleeve and a movable inner needle/cutter wherein the inner cutter shares the same common axis with the outer sleeve, wherein the device further includes a handle (handle 330 -Fig. 3) and a trigger (actuator 318) adjacent to the handle, the trigger coupled to the cutter such that activation of the trigger causes the cutter or the stripping tube to move distally relative to the stripping tube or cutter ([0020], lin. 4-6, actuator 318 applies an axially directed force proximally and distally to the inner cutter 202), respectively; and a lock assembly configured to selectively prevent activation of the trigger ([0020], lin. 13-14, the actuator 318 could include any known locking mechanism to maintain the actuator in a desire position, meaning it could perform a selectively prevent activation of the actuator). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Fojtik and Murakami to include a handle, a trigger, and a locking mechanism as suggested or taught by Carrillo, Jr., so that the handle and trigger could provide a force to the outer shaft and inner cutter between the engaged and disengaged positions and maintain a desired position of the trigger during the medical procedure to remove and harvest veins.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/U.N.V./
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771